Title: From James Wilkinson to Henry Dearborn, 19 July 1808
From: Wilkinson, James
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Washington July 19th 1808
                  
                  The enclosed papers will explain to you the motives of this address—I deemed it improper to say any thing of my Accounts, while the opinion of the Court of Enquiry was unknown—This was not published before the 4th July, since which I have, with exception of three or four Days, been confined to my Room, and thus it happened I could not see you before your departure
                  The first day I was able to go out, Saturday last, I called on the President & asked his advice, respecting the disbursements I had made for Secret Service, pending my operations in 1806 on the frontier of the Territory of Orleans, and afterwards in opposition to Burrs damnable project—He advised me to make a Statement with explanations & transmit Him, which I did, and with them you now have his Answer, from whence it appears every thing depends on your fiat & on that fiat I have much very much at stake, as my persecutors who are raking Hell to destroy me, have several vexatious suits hanging over me, which I cannot avert without help & I have no other resort; I must therefore rely on Your Justice & your Friendship to favour the appeal made to you.
                  I stand pledged to those whom I employed not to betray them; indeed it would be cruel to do so, as it must Jeopardize the Lives of some & would expose others to the Odium of having acted as Spies, and therefore I trust their names will not be suffered to go into any of the offices, where my personal Enemies & the political Enemies of the administration, are Unfortunately Marshalled three deep.—You will recollect I once asked you whether the President had mentioned Burlings report to you, & you replied in the negative—It now becomes necessary I should explain the cause of this Enquiry to you, as the heaviest charge is made, for his daring Enterprize in penetrating to the City of Mexico, by Nachitoches & Nacogdoches—the cause was this—When I reached Natchez after my Accommodation with the Spaniards, In reflecting on Burrs Enterprize, & the censures which had been leveled at the administration, for the imputed participation with Miranda, I determined to avail myself of the occasion, at once to exonerate the Government from all suspicion of connivance, and at the same time to obtain correct Information, of the direct Route from our Barrier post to the City of Mexico, & to sound the dispositions of the Inhabitants, preparatory to any future Event, which might render such information useful—Mr. Walter Burling a Man of high pride, accomplishment & knowledge of the World, whose annual income exceeds sixteen thousand Dollars, undertook this arduous & delicate Enterprize, under the express stipulation his name was not to be mentioned but to the President Himself—and with the aid of my passport, in which he was charged with communications for the Vice roy in person & his own address, he forced his way by Cordero & Salcedo, over a space of twelve hundred Miles & through several provinces to the City of Mexico, saw the Vice Roy, delivered his Message, returned by way of Xalappa through the Spanish Army at that place, & embarked at Vera Cruz for New Orleans, where he dijested his very Interesting & important report, which laid open the whole Route from Nachitoches to the Capital of the Mexican Provinces, including Distances, Rivers, Mountains, defiles, Towns, Cities, Garrisons, population, & what is more important the dispositions & determination of several officers of high Rank, in case a Revolution should take place in Spain—This report was transmited the President & is in his Possession, and Mr. Burling required barely his Expences, which were stated by Him on Honor, to be Seventeen hundred & fifty Dollars for Himself, his Servant & Interpreter—but the Service being Secret & confidential, & of a nature if promulgated to affect his feelings & Character, he peremptorily refused giving any other Testimony than his Memoir, which speaks for itself, & is the most faithful manifestation of the importance of the Service rendered.
                  About 15.00$ of this Money I have charged was drawn from the public, & is to be returned, which with my other Vouchers & fair claims will balance my public Accounts—Among other distress of the same nature, a claim has been set up to a small tract of Land, which I have held near Pitts Burgh, for more than twenty years for $790, Judgment has been recovered & unless I pay this money in a few weeks, this property worth $3000 will probably be Sacrafied by the Sheriff to satisfy an iniquitous claim of ⅓ that sum.
                  I submit my Case to you with a brief reflection—If ever mortal man deserved the patronage & support of his Country, I think I may fairly claim it, because it is expressly for my Services to the Country, that I have drawn down upon my Head, the most heavy, damnable & afflicting persecution, which has been recorded in Modern History—and it is clear, unless I receive some more active support from my friends than I have done, the Zealous incessant & unprincipled exertions of my Enemies, must destroy a single Individual; a triumph over my ruin—
                  Permit me to intreat of you a prompt decision & to beg of you to advise me by a Line what it may be—and may God preserve You from that weight of persecution and affliction, which has almost broken the Heart of
                  
                     Ja: Wilkinson 
                     
                  
                  
                     My Health is still bad & I would if I could leave this place for Health—I am doing every thing in my Power to organize & advance the recruiting Service, but am anxious to hear from you in Answer to my Letter of which you have a Duplicate under cover—Partrews & Parkes districts will be regulated, by the Mail, after Tomorrow—
                  
               